

	

		II

		109th CONGRESS

		1st Session

		S. 762

		IN THE SENATE OF THE UNITED STATES

		

			April 12, 2005

			Mr. Voinovich (for

			 himself, Mr. Levin,

			 Mr. DeWine, Ms.

			 Stabenow, Mr. Cornyn,

			 Mr. Alexander, Mr. DeMint, Mrs.

			 Dole, Mr. Vitter,

			 Mr. Martinez, Mr. Isakson, Mr. Nelson of

			 Florida, Mr. Lugar,

			 Mr. Burr, Mr.

			 Cochran, Mr. Lott,

			 Mrs. Hutchison, Mr. Chambliss, Mr.

			 Bayh, Mr. Allen, and

			 Ms. Landrieu) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend title 23, United States Code, to

		  increase the minimum allocation provided to States for use in carrying out

		  certain highway programs.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Highway Funding Equity Act of

			 2005

				.

		

			2.

			Minimum guarantee

			Section 105 of title 23,

			 United States Code, is amended—

			

				(1)

				by striking subsection (a)

			 and subsections (c) through (f);

			

				(2)

				by redesignating subsection

			 (b) as subsection (e);

			

				(3)

				by inserting after the

			 section heading the following:

				

					

						(a)

						Guarantee

						

							(1)

							In general

							For each of fiscal years

				2005 through 2009, the Secretary shall allocate among the States amounts

				sufficient to ensure that the percentage for each State of the total

				apportionments for the fiscal year for the National Highway System under

				section 103(b), the high priority projects program under section 117, the

				Interstate maintenance program under section 119, the surface transportation

				program under section 133, metropolitan planning under section 134, the highway

				bridge replacement and rehabilitation program under section 144, the congestion

				mitigation and air quality improvement program under section 149, the

				recreational trails program under section 206, the Appalachian development

				highway system under subtitle IV of title 40, and the minimum guarantee under

				this paragraph, equals or exceeds the percentage determined for the State under

				paragraph (2).

						

							(2)

							State percentages

							

								(A)

								In general

								Except as provided in

				subparagraph (B), the percentage for each State referred to in paragraph (1) is

				the percentage that is equal to 95 percent of the ratio that—

								

									(i)

									the estimated tax payments

				attributable to highway users in the State paid into the Highway Trust Fund

				(other than the Mass Transit Account) in the most recent fiscal year for which

				data are available; bears to

								

									(ii)

									the estimated tax payments

				attributable to highway users in all States paid into the Highway Trust Fund

				(other than the Mass Transit Account) in the most recent fiscal year for which

				data are available.

								

								(B)

								Exception

								In the case of a State

				having a population density of less than 50 individuals per square mile

				according to the 2000 decennial census, the percentage referred to in paragraph

				(1) shall be the greater of—

								

									(i)

									the percentage determined

				under subparagraph (A); or

								

									(ii)

									the percentage specified in

				subsection (e).

								

						(b)

						Treatment of funds

						

							(1)

							Programmatic distribution

							The Secretary shall

				apportion the amounts made available under this section that exceed

				$2,800,000,000 so that the amount apportioned to each State under this

				paragraph for each program referred to in subsection (a)(1) (other than the

				high priority projects program, metropolitan planning, the recreational trails

				program, the Appalachian development highway system, and the minimum guarantee

				under subsection (a)) is equal to the product obtained by multiplying—

							

								(A)

								the amount to be

				apportioned under this paragraph; and

							

								(B)

								the ratio that—

								

									(i)

									the amount of funds

				apportioned to the State for each program referred to in subsection (a)(1)

				(other than the high priority projects program, metropolitan planning, the

				recreational trails program, the Appalachian development highway system, and

				the minimum guarantee under subsection (a)) for a fiscal year; bears to

								

									(ii)

									the total amount of funds

				apportioned to the State for that program for the fiscal year.

								

							(2)

							Remaining distribution

							

								(A)

								In general

								Subject to subparagraph

				(B), the Secretary shall apportion the remainder of funds made available under

				this section to the States, and administer those funds, in accordance with

				section 104(b)(3).

							

								(B)

								Inapplicable requirements

								Paragraphs (1), (2), and

				(3) of section 133(d) shall not apply to amounts apportioned in accordance with

				this paragraph.

							

						(c)

						Authorization of appropriations

						There are authorized to be

				appropriated out of the Highway Trust Fund (other than the Mass Transit

				Account) such sums as are necessary to carry out this section for each of

				fiscal years 2005 through 2009.

					

						(d)

						Guarantee of 95 percent return

						

							(1)

							In general

							For each of fiscal years

				2005 through 2009, before making any apportionment under this title, the

				Secretary shall—

							

								(A)

								determine whether the sum

				of the percentages determined under subsection (a)(2) for the fiscal year

				exceeds 100 percent; and

							

								(B)

								if the sum of the

				percentages exceeds 100 percent, proportionately adjust the percentages

				specified in the table contained in subsection (e) to ensure that the sum of

				the percentages determined under subsection (a)(1)(B) for the fiscal year

				equals 100 percent.

							

							(2)

							Eligibility threshold for adjustment

							The Secretary may make an

				adjustment under paragraph (1) for a State for a fiscal year only if the

				percentage for the State in the table contained in subsection (e) is equal to

				or exceeds 95 percent of the ratio determined for the State under subsection

				(a)(1)(B)(i) for the fiscal year.

						

							(3)

							Limitation on adjustments

							Adjustments of the

				percentages in the table contained in subsection (e) in accordance with this

				subsection shall not result in a total of the percentages determined under

				subsection (a)(2) that exceeds 100 percent.

						; and

			

				(4)

				in subsection (e) (as

			 redesignated by paragraph (2)), by striking subsection (a) and

			 inserting subsections (a)(2)(B)(ii) and (d).

			

